Title: James Madison to Nicholas P. Trist, 26 January 1828
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                 Jany 26. 1828
                            
                        

                        Your favours of the 18th have been duly recd. I am sorry you thought an apology necessary for the delay in
                            sending me the residue of my letters to Mr. Jefferson, and rather surprized that you should be scrupulous of reading them.
                            I took for granted that you would regard them, as on his files equally open tho less entitled to inspection than his to
                            me. In forwarding the parcels you are so obliging as to gather for me, it may be best to wait for a private &
                            direct conveyance, if such an one be near in prospect: Otherwise, there is so little risk in so short a distance by the
                            mail, that I have no objection to that conveyance.
                        Before I recd. your letter I had not adverted to the criticism in the "Advocate" on Mr. Rush, nor even read
                            the criticism on the criticism; being diverted from it by the signature, which I ascribed to the Author who has published
                            so much under it, and with whose views of every branch of the subject I thought myself sufficiently acquainted. I had
                            indeed read but skimmingly the Treasury Report itself. I was certainly not struck with the passage in question as a
                            heresy; and suspect it must have been misunderstood by those who denounce it as such.
                        How far or in what mode it may be proper to countervail by encouragements to manufact[ories] the invitations
                            given to Agriculture, by superadding to other lands on the market the vast field of cheap and fertile lands opened by
                            Congress, is assuredly a fair subject for discussion. But that such a field is as attractive to Agriculture as an
                            augmentation of profits is to Manufactures, I conceive to be almost luce clarius. It is true that the enlarged sale of
                            fertile lands, may by increasing the food & other articles on the Market, cheapen them to the manufacturer; and so
                            far for a time at least, operate as an encouragement to him; but the advantage in this case bears no proportion to the
                            effect of a redundancy of cheap & fertile lands, in drawing off capital as well as that class of the population
                            from which manufactories are recruited.
                        The actual fall in the price of land, particularly in Virginia, may be attributed to several causes. 1. to
                            the uncertainty & low prices of the crops. 2. to the quantity of land thrown into the market by debtors, and the
                            defect of buyers, both owing to the general condition of the people, not difficult but unnecessary to be explained. But
                            the 3d. and main cause is the low price at which fertile lands on the western market are attainable, tempting the owners
                            here to sell out and convert the proceeds or as much of them as they can spare, into cheap & richer lands there.
                        Nothing would be farther from my wishes than to withold, at proper prices, a fair supply of the National
                            domain to Emigrants whether of choice or of necessity: But can it be doubted that in proportion as that supply should be
                            reduced in quantity or raised in price, emigration would be checked, and the price of land here augmented. Put the case
                            that the dividing mountains were to become an impassable barrier to further emigration, is it not obvious that the price
                            of land on this side, except so far as other temporary causes might be a check, would spring up the moment the fact was
                            known? Or, take another case, that the population on the other side, instead of being there, had remained and been added
                            to the number on this. Can it be believed that the price of land on this would be as low it is? Suppose finally a general
                            reflux of the Western population into the Old States, the like effect on the price of land in the Old, can be still less
                            doubted
                        That the redundancy of cheap land is unfavourable to manufactures, in a degree even beyond the comparative
                            profitableness of the labour bestowed, is shewn by experience and is easily explained. The pride of ownership, where this
                            exists or is expected, the air of greater freedom, the less of constancy and identity of application, are known to seduce
                            to rural life, the drudges in workshops. What would be the condition of Birmingham or Manchester were forty or fifty
                            millions of fertile acres, placed at easy distances, and offered at the price of our western lands? What a transfer of
                            Capital and difficulty of retaining or procuring operatives would ensue? And altho the additions to the products of the
                            earth by cheapening the necessaries of life might seem to favor manufactures, the advantage would be vastly overbalanced,
                            by the increased price of labour produced by the new demand for it, and by the superior attractiveness of the agricultural
                            demand.
                        Why do such numbers flee annually from the more populous to the less populous parts of the U. S. where land
                            is cheaper? Evidently because less labour is more competent to a supply of the necessaries & comforts of life. Can
                            an instance be found of emigrants from the soil of the west, to the manufactories of Massachts. or Pennsylvania
                        Among the effects of the transmigration from the Atlantic to the ultramontane regions, it is not to be
                            overlooked, that besides reducing the price of land in the former, by diminishing the proportion of inhabitants, it
                            reduces it still further by reducing the value of its products in glutted markets. This is the result at which the
                            reasoning of the erased fairly arrived, and justifies the appeal made to the interest of the Southern farmers and
                            planters, in chusing between consumers of their vendibles and rival producers of them.
                        But whilst I do justice to the successful reasoning in the case, I take the liberty of remarking, that
                            comparing land with a machinery or a material, an important distinction should be kept in view. Land unlike the latter, is
                            a co-operating self agent; with a surface not extendible by art, as machines, and in many cases
                            materials also, may be multiplied by it. Arkwright’s machine which co-operates a thousand times as much with human agency
                            as the earth does, being multipliable indefinitely, soon sinks in price to the mere cost of construction. Were the surface
                            or fertility of the Earth equally susceptible of artificial & indefinite increase, the cases would be parallel.
                            The earth is rather a source, than an instrument or material for the supply of manufactories; except in such cases as
                            Pottery &c.
                        Having thus undertaken to criticize a Critic of a Criticism on a point of some moment perhaps, I will indulge
                            the mood, as to a very minute one. You use the word doubtlessly. As you may live long &
                            write much, it might be worth while to save the reiterated trouble of two supernumerary letters, if they were merely such.
                            But if there be no higher authority than the Lexicography of Johnston, the ly. is apocryphal:
                            and if not so, the cacophony of the elongated word ought to banish it; doubtless, being without doubt, an adverb, as well
                            as an adjective, and more used in the former than the latter character.
                        Be in no hurry in returning Cooper’s pamphlet on Government. You may even return it, after your leisurely use
                            of it, thro’ Mr. Lomax, if he wishes to see it, as I thought I perceived him to do, when last in conversation with him
                            Adieu

                        
                            
                                James Madison
                            
                        
                    